DELAWARE VIP® TRUST Delaware VIP Diversified Income Series (the “Series”) Supplement to the Series’ Standard Class and Service Class Summary Prospectuses dated April 29, 2016 Effective as of the date of this supplement, the following replaces the information in the summary prospectus section entitled “Who manages the Series? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust (a Delaware statutory trust) Portfolio managers Title with Delaware Management Company Start date on the Series Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2003 Roger A. Early, CPA, CFA Executive Director, Head of Fixed Income Investments, Executive Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2007 Wen-Dar Chen, Ph.D. Vice President, Senior Portfolio Manager – International Debt May 2007 J. David Hillmeyer, CFA Senior Vice President, Senior Portfolio Manager February 2011 Brian C. McDonnell, CFA Senior Vice President, Senior Portfolio Manager, Senior Structured Products Analyst, Trader February 2015 Adam H. Brown, CFA Senior Vice President, Senior Portfolio Manager November 2015 John P. McCarthy Senior Vice President, Senior Portfolio Manager, Co-Head of Credit Research July 2016 Delaware Management Company (Manager) is an indirect wholly owned subsidiary of Macquarie Group Limited (MGL). Neither the Manager nor its affiliates referred to in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL), a subsidiary of MGL and an affiliate of the Manager. MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. The Series is governed by U.S. laws and regulations. Please keep this Supplement for future reference. This Supplement is dated October 12, 2016.
